MORROW, Presiding Judge.
The offense is theft; penalty assessed at confinement in the penitentiary for two years.
Accompanying the record is an application for a writ of mandamus to compel the court stenographer to prepare a statement of facts and deliver it to the appellant. As we understand the record, the statement of facts was prepared but never delivered to the appellant because he claimed he was unable to pay for it. Upon the record before us we are constrained to order a reversal of the judgment for the reason that the appellant was improperly denied a statement of facts, the time for the preparation of same having now expired. Precedents upon the subject are collated in Tex. Jur., vol. 4, p. 413.
*550Other questions of a serious nature are presented by bills of exception, but in view of the disposition made of the appeal, a discussion of them is pretermitted.
The judgment is reversed and the cause remanded.

Reversed and remanded.